Citation Nr: 0325614	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



REMAND

The veteran served on active duty from December 1955 to 
September 1957.  

It is and has been his primary contention on appeal that the 
administration of Paxil by the Department of Veterans Affairs 
(VA) aggravated a preexisting psychiatric disorder.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2000, when it was determined 
that the veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, for disability due to VA 
medical treatment was well grounded.  The claim was then 
remanded to the VA Regional Office (RO) in Boston, 
Massachusetts, for additional development.  In July 2001, a 
RO decision review officer determined, based in part on a May 
2001 opinion from a VA physician, that VA compensation under 
38 U.S.C.A. § 1151 was warranted for tremors.  A 30 percent 
rating was assigned therefor.  In addition, the decision 
review officer found that the veteran was not entitled to 
compensation under 38 U.S.C.A. § 1151 for major depression.  

Although unrelated to the issue now before the Board, the 
veteran thereafter entered a timely notice of disagreement to 
the RO's July 2001 assignment of a 30 percent rating for 
tremors.  As a statement of the case addressing that issue 
has yet to be prepared and furnished to the veteran, remand 
of that matter to the RO, pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), is required.  

It is also noted that the veteran in July 2002 raised the 
issue of his entitlement to service connection for a 
psychiatric disorder manifested by stress and emotional pain, 
due to his tremors, and a VA examination was later scheduled 
in part to ascertain whether a casual relationship was 
present between such entities.  The veteran it is shown 
failed to report for such examination.  In January 2003, the 
RO denied entitlement to service connection for major 
depression, secondary to use of Paxil, noting that new and 
material evidence had not been submitted since entry of the 
most recent denial in July 2001 (which in actuality denied 
§ 1151 benefits only for major depression) and that there was 
no evidence showing that the veteran's major depression was 
secondary to his use of Paxil.  In April 2003, the veteran 
indicated that he was willing to report for a VA examination 
and requested that such an examination be rescheduled.

Despite the RO's unfounded merger of the claims for service 
connection and § 1151 benefits in its rating action of 
January 2003, the veteran was not thereafter furnished a 
supplemental statement of the case as to the § 1151 denial 
involving depression.  The above-referenced error as to the 
merger of claims was perpetuated by the representative in a 
subsequently filed VA Form 646, Statement of Accredited 
Representative in Appealed Case, of May 2003.  Therein, it 
was nevertheless argued that the Board in its prior remand 
had failed to specifically direct the RO to act with respect 
to the claim for § 1151 benefits for depression, despite 
having found such claim to be well grounded.  While medical 
examination and opinion as to the veteran's tremors were 
requested, the Board did not seek to examine the veteran's 
depression, notwithstanding medical opinion in February 1997 
from George B. Freedom, M.D., that the appellant's 
psychiatric problems may have been aggravated by side effects 
of Paxil use.  

As the claim of entitlement to service connection for a 
psychiatric disorder is not now before the Board, that matter 
is referred to the RO for all appropriate actions deemed 
appropriate by the RO, including readjudication and notice to 
the veteran.  

Finally, there is absent from the claims folder any 
indication that the veteran was ever afforded notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), or its implementing 
regulations, as to the issue of his § 1151 entitlement for a 
psychiatric disorder, including depression.  Further, the 
record does not indicate that full compliance with the VCAA 
has been attempted or achieved.

Given the foregoing, corrective action is required.  
Accordingly, this matter is again REMANDED to the RO for 
additional procedural and evidentiary development, as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and its implementing 
regulations are completed as to the issue 
of the veteran's entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, 
including depression.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes specifically notifying the 
veteran in writing precisely what 
evidence, if any, will be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claim for entitlement 
to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a psychiatric disorder, 
including depression.  In addition, he 
must be notified of what evidence he 
needs to submit to substantiate such 
claim; namely, evidence showing that he 
suffered an injury or an aggravation of 
an injury as a result of VA 
hospitalization or treatment and that 
such injury or aggravation resulted in 
additional disability.  The veteran 
should also be instructed of his right to 
submit any additional argument and/or 
evidence in support of such claim, with 
any such evidence being either of a lay 
or medical variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for a psychiatric disorder, 
including depression, since 1994, and, in 
particular, any medical professional who 
has linked any increased psychiatric 
disability due to the introduction of 
Paxil by VA.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Special efforts 
should be made to obtain copies of 
complete treatment notes and office 
records of G. S. Freedman, M.D., 564 
Loring Avenue, Salem, Massachusetts 
01970, for inclusion in the record.

Any and all pertinent VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  All such records obtained must 
be added to the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of determining the 
relationship, if any, between the 
veteran's depression and his use of 
Paxil.  The claims folder must be made 
available to the examining psychiatrist 
for review prior to any examination.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation 
and all diagnostic testing necessary to 
determine the full extent of all 
psychiatric disability present.  All 
applicable psychiatric diagnoses must be 
fully set forth.

A professional opinion, with full 
supporting rationale, is sought from the 
psychiatrist as to the following:

Based on the veteran's 
stipulation that his 
psychiatric disorder preexisted 
the initial administration of 
Paxil, is it at least as likely 
as not that the introduction of 
Paxil led to an increase in 
severity of his depression or 
other diagnosed psychiatric 
disorder, such as might be 
found to constitute an 
aggravation of the preexisting 
entity?  The examiner is asked 
to specify whether he/she 
agrees or disagrees with the 
statement of record  that was 
offered in February 1997 by G. 
S. Freedman, M.D., that the 
veteran's psychiatric 
condition(s) may have been 
aggravated as a result of the 
side effects of Paxil.

Use by the examiner of the 
italicized language in 
responding is required.  

5.  Thereafter, pursuant to Manlincon, 
the veteran's claim for a rating in 
excess of 30 percent for tremors, 
secondary to use of Paxil, should be 
readjudicated on the basis of all of the 
evidence on file and all governing legal 
authority.  In the event that the benefit 
sought continues to be denied, the 
veteran and his representative must be 
furnished with a statement of the case 
outlining all pertinent evidence and 
legal authority, as well as a statement 
as to the reasons for the RO's denial.  
The veteran is hereby advised that, 
following the issuance of the statement 
of the case, a timely filing of a 
substantive appeal is required should he 
desire review of such claim by the Board 
at a subsequent point in time.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for VA compensation 
under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, including 
depression, based on all the evidence of 
record and all governing legal authority.  
In the event that the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  The RO must ensure that the 
duties to notify and assist the veteran 
have been fully complied with.  
Quartuccio.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


